Citation Nr: 1509659
Decision Date: 03/09/15	Archive Date: 04/16/15

DOCKET NO. 11-14 502	)        DATE  MAR 09 2015

On appeal from the Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to service connection for degenerative arthritis, multiple digits, right hand, to include secondary to a service-connected left hand disability.

REPRESENTATION 

Appellant represented by:   Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to March 1972, during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is of record in Virtual VA.

At the September 2014 hearing, the Veteran stated that the August 2009 rating decision that found clear and unmistakable error and granted a retroactive increased evaluation to 20 percent disabling has not been implemented. The issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case. The Veteran was sent a Veterans Claims Assistance Act of 2000 (VCAA) letter in June 2009; however, that letter did not address the matter of secondary service connection. See 38 C.F.R. § 3.310. Therefore, he should be provided corrective notice on remand.

In addition, the Veteran underwent a VA examination of his right hand in January 2013. He was diagnosed as having right hand multiple joints with degenerative changes. The VA examiner did not provide an opinion on the matter

-2-

of whether the Veteran's right hand disorder was aggravated by his service-connected left hand disorder. Accordingly, remand for an addendum opinion is required. The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing his claim for service connection for a right hand disorder as secondary to his service-connected traumatic amputation of the left ring finger with degenerative joint disease of the long finger, status post replacement of the metacarpal phalangeal joint. See 38 C.F.R. § 3.310.

2. Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2013.

3. Thereafter, arrange for a VA orthopedic examiner to review the Veteran's claims folder. The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

(a) The examiner should provide an opinion as to whether the Veteran's degenerative joint disease of the right hand had its clinical onset during active service or is related to any incident of service, to include his duties/work as a mechanic in service.

(b) The examiner should provide an opinion as to whether the Veteran's degenerative joint disease of the right hand was caused by his traumatic amputation of the left ring finger with degenerative joint disease of the long finger, status post replacement of the metacarpal phalangeal joint. In providing this opinion, the examiner should address

-3-

whether the Veteran's left hand disorder resulted in overuse of his right hand, thereby causing his current degenerative joint disease of the right hand.

(c) The examiner should provide an opinion as to whether the Veteran's degenerative joint disease of the right hand was aggravated by his traumatic amputation of the left ring finger with degenerative joint disease of the long finger, status post replacement of the metacarpal phalangeal joint. In providing this opinion, the examiner should address whether the Veteran's left hand disorder resulted in overuse of his right hand, thereby aggravating (i.e., worsening) his current degenerative joint disease of the right hand.

The examiner must provide a complete rationale for his/her opinions. The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.

4. Finally, re-adjudicate the claim on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-4-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-5-




